Citation Nr: 1817756	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to January 1961; and from September 1962 to March 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

TDIU

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability or as a result of two or more disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently in receipt of a 70 percent combined disability rating, and therefore meets the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  He has a 60 percent rating for coronary artery disease (CAD); 20 percent for arthritis of the lumbar spine; 10 percent for radiculopathy; 10 percent for prostate cancer; and noncompensable ratings for sinusitis, rectal irritation, bilateral hearing loss, and an appendectomy scar. 

The central inquiry is "whether that veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; the question is whether he is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001). Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

The Veteran contends that he cannot work due to his CAD and lumbar spine disability.  

In September 2003, VA medical center (VAMC) treatment records noted that the Veteran had been employed until recently when he retired from the city driving a motorized lawn mower for the park system.  

A December 2010 VA hearing examiner noted that the Veteran reported working twenty years as an air traffic controller.

During a December 2010 VA heart examination, the Veteran reported that after his myocardial infarction and stent placement he experienced decreased energy and stopped working as an auctioneer full time.  The Veteran also reported difficulty hunting and using a four wheeler due to being unable to lift deer and carry them, as well as lack of energy in walking.

The Veteran also reported at a January 2011 VA examination that after his prostatectomy he became weaker and did not have as much energy for his job as an auctioneer.

A disability benefits questionnaire (DBQ) completed in January 2011 by the Veteran's private clinician noted that the Veteran's heart disease did not impact his ability to work.  

Private treatment records from January 2011 noted that the Veteran led an active lifestyle including dancing on weekends.  Although he did experience external dyspnea and fatigue, the clinician noted these symptoms were due to his anemia and not his CAD.  

In September 2011, the Veteran completed a 21-8940 Application for Increased Compensation Based on Unemployability.  He reported that his disability started to affect full-time employment in 2004 and that his service-connected CAD and back prevented him from securing of following any substantially gainful occupation.  He listed his last employment as being self-employed as an auctioneer for 25 hours per week from 1990 to 2004 and that the most he ever made was $13,000 per year.  

An April 2012 VA examination noted with regard to the impact of CAD on the Veteran's ability to work that the Veteran should not perform physically demanding work in extreme temperatures; however his ischemic heart disability did not prevent sedentary work.  With regard to his spine disability, a VA examiner opined that while the Veteran was unable to perform physically demanding work, the spine disability did not prevent sedentary work.  The Veteran described sharp pain in the back when doing physical lifting or work.  A VA examiner also opined that the Veteran's sinus condition, rectal condition, and scars did not impact his ability to work.  A May 2012 VA hearing loss examination report noted that the Veteran had difficulty understanding speech without hearing aid, but this would not preclude gainful employment.

At a January 2015 VA examination, the examiner noted the Veteran's heart condition did not impact his ability to work.  For his lumbar spine condition, the examiner noted regarding impact on work that the Veteran must avoid lifting and carrying objects. 

While the February 2018 Informal Hearing Presentation argues that the Veteran worked as an auctioneer part time from 1990 to 2004 due to his health and that he could not continue to be a flight controller as he was in service, there is no indication that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  He noted on his 21-8940 that he worked part time as auctioneer until 2004 and that was the only work he had; however VAMC records show that the Veteran was also employed until approximately 2003 as driving a lawnmower for the city.  The Veteran has not been consistent in his statements regarding his employment history.  While the determination of TDIU is a legal and not medical determination, no examiner, including his private clinician on the 2011 DBQ, has indicated that the Veteran could not secure or maintain substantial employment due to his service-connected CAD, spine, or any other service connected disability.  All of the examiners noted that the Veteran's service connected disabilities either did not preclude employment at all, or did not preclude sedentary employment; which the Veteran had engaged in the past, based on his history of working an air traffic controller, lawnmower driver, and auctioneer.  There is no medical or other evidence that the Veteran's retirement around 2003/2004 was due to his service-connected disabilities either individually or as a whole.  

The above-noted facts do not support a finding that the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  As such, the requirements for TDIU are not met.


ORDER

Entitlement to TDIU is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


